            Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 1 of 11
                                                                                         FILED



Kelly A. Rudd (Wy. Bar No. 6-3928) (rudd@bcrattorneys.com)
Christine Lichtenfels (Wy. Bar No. 5-2802) (christine@bcrattorneys.com)
                                                                                      1:16 pm, 2/12/21
Baldwin, Crocker & Rudd, P.C.
337 Garfield Street                                                                Margaret Botkins
P.O. Box 1229                                                                       Clerk of Court
Lander, WY 82520
(307) 332-3385


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

HYDRO HORSE 1, INC.,                )
                                    )
                  Plaintiff,        )
                                    )                                 21-CV-22-F
      v.                            )               Civil Action No. _________
                                    )
THE BURLINGTON INSURANCE            )
COMPANY,                            )
                                    )
                  Defendant.        )
____________________________________)


                     COMPLAINT AND DEMAND FOR JURY TRIAL


       Plaintiff HYDRO HORSE 1, INC. (“Hydro Horse”) alleges as follows:

I.     NATURE OF THE ACTION

       1.       This case arises from The Burlington Insurance Company’s (“Burlington”) refusal

to provide the insurance benefits that were promised to Hydro Horse.

       This is an insurance coverage action seeking declaratory relief pursuant to 28 U.S.C.

§§ 2201 and 2202. Hydro Horse seeks a determination that Defendant Burlington has a duty to

defend and a duty to indemnify Hydro Horse pursuant to the Commercial General Liability policy

issued to Hydro Horse by Burlington with respect to an underlying lawsuit (“the Lawsuit”) filed

against Hydro Horse. The Lawsuit involves a claim for personal injuries against Hydro Horse. A
            Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 2 of 11




copy of the Complaint in the Lawsuit is attached as Exhibit A. A copy of the insurance policy

that Burlington contends it issued to Hydro Horse is attached as Exhibit B.

II.    PARTIES

       2.       Plaintiff, Hydro Horse, is a corporation organized under the laws of the State of

Oregon and has its principal place of business in Merrill, Oregon.

       3.       Defendant, The Burlington Insurance Company, is a corporation organized under

the laws of the State of North Carolina and has its principal place of business in Burlington,

North Carolina.

III.   JURISDICTION

       4.       This Court has subject matter jurisdiction over this action for declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

       5.       An actual justiciable controversy between Hydro Horse and Burlington exists

within the meaning of 28 U.S.C. § 2201 regarding whether Burlington has a duty to defend or

indemnify Hydro Horse with respect to the claims asserted in the Lawsuit, as more particularly

described below.

       6.       This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because

the Plaintiff and Defendant are citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interests and costs.

       7.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that a substantial

part of the events or omissions giving rise to this claim occurred in this judicial district.




                                                   2
            Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 3 of 11




IV.    THE UNDERLYING LAWSUIT

       8.       Hydro Horse designs and fabricates underwater treadmill systems for horses (also

known as aquatreds or aquacisers) as well as post-surgery recovery pools.

       9.       In 2016, Chuck Pollard and his wife purchased an in-ground aquatic horse

treadmill from Hydro Horse. Hydro Horse began installation of the in-ground aquatic horse

treadmill system at the Pollards’ property in December 2016.

       10.      According to the Lawsuit, Hydro Horse selected all component parts for the

system sold to the Pollards, including the boiler that would be used to heat the pool water. The

Lawsuit alleges that Hydro Horse selected a boiler different than what the Pollards wanted

(natural gas v. propane).

       11.      The Lawsuit further alleges that the contractor selected by Hydro Horse to install

the in-ground treadmill system improperly connected the natural gas boiler to the propane gas

line at the Pollards’ barn. Despite the fact that a natural gas boiler fueled by propane gas burns

improperly, resulting in high levels of carbon monoxide, the Lawsuit alleges that Hydro Horse

did not vent the boiler; did not warn the Pollards that the treadmill could produce dangerous

levels of carbon monoxide; did not install, or recommend that the Pollards install, a carbon

monoxide alarm; did not provide any system installation manuals, warranties or warnings; and,

provided only minimal training on how to use the Hydro Horse system to the Pollards.

       12.      The Lawsuit alleges that, on March 10, 2017, the second day the Pollards used the

Hydro Horse system, plaintiff Saije Pollard entered the barn and turned on the Hydro Horse

system. The Lawsuit alleges that, as the system heated up, the natural gas boiler, burning

propane gas, created high levels of carbon monoxide in the barn. The Lawsuit alleges that, as she


                                                 3
          Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 4 of 11




worked in and around the Hydro Horse system, the carbon monoxide entered plaintiff Saije

Pollard’s bloodstream, eventually rendering her unconscious.

       13.     The Lawsuit alleges that as a result of Hydro Horse’s conduct, plaintiff Saije

Pollard suffered a permanent brain injury and various medical sequalae related thereto. The

Lawsuit further alleges that plaintiff Chuck Pollard suffered emotional trauma and mental injury

from witnessing his daughter’s critical condition and near death.

       14.     Based on the foregoing allegations, the Lawsuit asserts several claims for relief

against Hydro Horse including negligence, recklessness, and willful and wanton misconduct;

and, negligent infliction of emotional distress.

       15.     The Lawsuit includes specific requests for relief including, but not limited to:

               a.      On behalf of plaintiff Saije Pollard:

                       1.      Medical expenses;

                       2.      Physical, mental, and emotional pain and suffering damages;

                       3.      Loss of enjoyment of life;

                       4.      Loss of earnings and earning capacity;

                       5.      Past and future disability;

                       6.      Caretaking expenses for necessary help in the home;

                       7.      Loss of two competition horses;

                       8.      Punitive damages; and

                       9.      Costs associated with the Lawsuit.

               b.      On behalf of plaintiff Chuck Pollard:

                       1.      Mental and emotional pain and suffering damages;


                                                   4
          Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 5 of 11




                       2.      Loss of enjoyment of life;

                       3.      Punitive damages; and

                       4.      Costs associated with the Lawsuit.

V.     THE INSURANCE CONTRACT

       16.     The Burlington Insurance Company issued policy number 257BW36138 (“the

Policy”) to Hydro Horse 1, Inc. for the policy period of June 29, 2016 to June 29, 2017.

Burlington has provided a certified copy of the Policy which sets forth the following disclaimer:

“[n]o representation or warranty is made that this copy is identical in all respects to the policy

actually issued to the policy holder.” See Exhibit B.

       17.     The Policy provides commercial general liability limits of insurance of

$1,000,000 each occurrence and $2,000,000 general aggregate. The Policy also includes a

$5,000 per occurrence medical expense limit. Additionally, the Policy includes a $2,000,000

Products-Completed Operations Aggregate Limit.

       18.     Hydro Horse 1, Inc. is the named insured on the Policy.

VI.    HYDRO HORSE DEMAND FOR COVERAGE AND BURLINGTON’S DENIAL

       19.     Before the Lawsuit was filed, upon receiving notice of the plaintiffs’ alleged

injuries, Hydro Horse tendered plaintiffs’ potential personal injury claims to Burlington seeking

coverage under the Policy.

       20.     By letter dated April 20, 2017, Burlington acknowledged receipt of Hydro Horse’s

tender but denied coverage for the plaintiffs’ claims on the basis that the claims fell within the

Total Pollution Exclusion Endorsement found in Form CG 21 49 09 99.

       21.     Burlington refused to defend Hydro Horse in connection with the referenced


                                                  5
              Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 6 of 11




litigation.

        22.       Burlington refused to indemnify Hydro Horse in connection with the referenced

litigation.

VII.    FIRST CLAIM FOR RELIEF – DECLARATORY JUDGMENT

        23.       Based upon the foregoing facts and allegations, there presently exists a live and

justiciable controversy as to whether a duty to provide insurance coverage to and a duty to defend

Hydro Horse exists under the Policy as to the claims asserted against Hydro Horse in the

Lawsuit.

        24.       There further exists a live and justiciable controversy as to whether Hydro Horse

is entitled to reimbursement from Burlington for past and future defense costs and potential

liability judgment costs arising from the claims in the underlying Lawsuit.

        25.       Hydro Horse seeks a declaration that Burlington is obligated to defend and

indemnify Hydro Horse under the circumstances alleged in the underlying lawsuit.

VIII. SECOND CLAIM FOR RELIEF – BREACH OF CONTRACT

        26.       Plaintiff incorporates by reference all of the allegations contained within this

Complaint as though fully set forth herein.

        27.       Under the insurance contract, Burlington promised to pay all damages the insured

becomes legally obligated to pay because of “bodily injury” or “property damage” to which the

insurance applies and assumed the duty to defend Plaintiff. Exhibit A.

        28.       Burlington breached this contract by refusing to defend or indemnify Hydro Horse

in its denial of coverage or defense. Exhibit B.

        29.       Burlington’s refusal to defend or indemnify Hydro Horse constituted a breach of


                                                    6
          Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 7 of 11




the contract of insurance for reasons that include, but may not be limited to, the following:

               a.      Under the terms of the Policy, Burlington had potential coverage for part

       or all of the claims that had been alleged against Hydro Horse;

               b.      Burlington had a duty to defend Hydro Horse and to assume all reasonable

       costs of defense under the terms of the Policy;

               c.      In determining whether or not to extend a defense, Burlington had a duty

       to resolve any doubts about coverage in favor of Hydro Horse.

IX.    THIRD CLAIM FOR RELIEF – BREACH OF COVENANT OF GOOD FAITH

AND FAIR DEALING

       30.     Plaintiff incorporates by reference all of the allegations contained within this

Complaint as though fully set forth herein.

       31.     Burlington had a duty of good faith and fair dealing arising from its insurance

contract with Plaintiff.

       32.     Burlington’s refusal to defend or indemnify Hydro Horse constituted a breach of

the covenant of good faith and fair dealing for reasons that include, but may not be limited to, the

following:

               a.      Burlington did not investigate or properly analyze the matter before

       Burlington made its decision to deny coverage and refuse to defend;

               b.      Burlington did not give appropriate or equal consideration to the interests

       of its insured before Burlington made its decision to deny coverage and refuse to defend;

               c.      Burlington has asserted policy defenses, that are not supported by the

       language of the Policy itself;


                                                 7
             Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 8 of 11




                 d.     Burlington has denied Hydro Horse’s rights under the Policy, including

       Hydro Horse’s rights to a defense and/or indemnity, with knowledge of, or in reckless

       disregard of, the absence of a reasonable basis to do so; and

                 e.     Burlington has otherwise committed acts constituting an unfair claims

       settlement practice under W.S. § 26-13-124.

       33.       The acts and omissions of Burlington were based upon conscious decisions by the

employees, agents, and other representatives of Burlington. The employees, agents, and

representatives of Burlington were at all times acting within the scope of their authority and

employment with Burlington. The employees, agents, and representatives of Burlington acted

and/or failed to act with knowledge that there was no reasonable basis to support their decisions

and actions or with reckless disregard of the absence of any such basis to support their decision

or action.

       34.       As a result of Burlington’s failure to defend Hydro Horse, Hydro Horse has

incurred attorneys fees, witness fees, costs, and other legal expenses in an amount to be proven at

trial in its defense of the referenced Lawsuit. These expenses should have been paid by

Burlington.

       35.       Pursuant to W.S. § 26-15-124, Burlington’s refusal to pay the costs of defense

incurred by Hydro Horse constitutes a denial of payment without a reasonable basis and/or

without cause, such that Hydro Horse should be permitted to recover attorneys fees and interest

in accordance with the terms of this statute.

       36.       As a result of Burlington’s failure to defend and/or indemnify Hydro Horse,

Hydro Horse has incurred exposure to losses, which are covered under the terms of the Policy,


                                                  8
            Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 9 of 11




and may incur additional losses of a similar nature. Burlington’s refusal to defend, negotiate, and

indemnify Hydro Horse from these losses has exposed Hydro Horse to the prospect of financial

ruin and has denied Hydro Horse access to insurance benefits that Hydro Horse purchased and

for which Hydro Horse paid substantial premiums.

       37.      The acts and omissions of Burlington occurred under circumstances that

demonstrate intentional and conscious disregard of Hydro Horse’s rights and that further

constitute willful and wanton misconduct on the part of Burlington such that punitive damages

should be assessed.

       WHEREFORE, Hydro Horse respectfully requests the following relief:

       1.       That the Court declare that Burlington has and continues to breach its duty to

defend Hydro Horse in the Lawsuit;

       2.       That the Court declare that Hydro Horse has valid and enforceable rights against

Burlington for reimbursement of defense costs;

       3.       That the Court declare that Hydro Horse has valid and enforceable rights against

Burlington for coverage under the Policy for claims asserted by plaintiffs in the Lawsuit; and

       4.       That the Court enter Judgment awarding Hydro Horse its just damages, together

with prejudgment interest and the costs of this suit including attorneys’ fees and interest pursuant

to W.S. § 26-15-124, and awarding Hydro Horse indemnity for any losses that it may sustain as a

result of any judgment or settlement of the referenced Lawsuit, awarding Hydro Horse additional

compensatory damages, and awarding Hydro Horse additional punitive damages to serve as a

deterrence to Burlington and other similar situated entities.

       5.       That the Court grant such other and further relief to Hydro Horse as the Court


                                                 9
         Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 10 of 11




deems just and proper.

       Dated this 12th day of February, 2021.


                                                /s/ Kelly A. Rudd
                                              Kelly A. Rudd
                                              Christine Lichtenfels
                                              Baldwin, Crocker & Rudd, P.C.
                                              337 Garfield Street
                                              P.O. Box 1229
                                              Lander, WY 82520
                                              Phone: (307) 332-3385
                                              Fax: (307)332-2507
                                              christine@bcrattorneys.com
                                              rudd@bcrattorneys.com
                                              Attorneys for Plaintiff Hydro Horse 1, Inc.


                                              Heidi L. Mandt, OSB #953459
                                              (pro hace vice pending)
                                              hmandt@williamskastner.com
                                              WILLIAMS KASTNER
                                              1515 SW Fifth Avenue, Suite 600
                                              Portland, OR 97201-5449
                                              Phone: (503) 228-7967
                                              Fax: (503) 222-7261
                                              Attorney for Plaintiff Hydro Horse 1, Inc.



                                         JURY DEMAND

       Plaintiff, Hydro Horse 1, Inc., by and through their attorneys, hereby request a trial by

jury in the above-entitled cause of action.

       Dated this 12th day of February, 2021.


                                                /s/ Kelly A. Rudd
                                              Kelly A. Rudd
                                              Christine Lichtenfels


                                                10
Case 0:21-cv-00022-NDF Document 1 Filed 02/12/21 Page 11 of 11




                            Baldwin, Crocker & Rudd, P.C.
                            337 Garfield Street
                            P.O. Box 1229
                            Lander, WY 82520
                            Phone: (307) 332-3385
                            Fax: (307)332-2507
                            christine@bcrattorneys.com
                            rudd@bcrattorneys.com
                            Attorneys for Plaintiff Hydro Horse 1, Inc.


                            Heidi L. Mandt, OSB #953459
                            (pro hace vice pending)
                            hmandt@williamskastner.com
                            WILLIAMS KASTNER
                            1515 SW Fifth Avenue, Suite 600
                            Portland, OR 97201-5449
                            Phone: (503) 228-7967
                            Fax: (503) 222-7261
                            Attorney for Plaintiff Hydro Horse 1, Inc.




                              11
